Citation Nr: 9917147	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for a 
schizoaffective disorder, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which denied an increased disability rating for a 
schizoaffective disorder.

This matter was previously before the Board in March 1997, at 
which time the case was REMANDED to the RO for additional 
development.  The additional development having been 
completed, and the RO's decision remaining adverse to the 
veteran, the matter has been returned to the Board for 
appellate adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's schizoaffective disorder is shown to be 
productive of symptoms characterized by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
and including an inability to maintain and establish 
effective relationships.

3.  The veteran's schizoaffective disorder is not productive 
of total occupational and social impairment, or active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to result in total social and 
industrial inadaptability.  



CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for a 
schizoaffective disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9205 (1996); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9205 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA examination reports, VA outpatient 
treatment records, and the veteran's hearing testimony and 
written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

Pursuant to a September 1972 RO rating decision, the veteran 
was initially granted service connection for schizophrenia, 
paranoid type, and assigned a 10 percent disability rating.  
During the course of this appeal the veteran's disability 
rating was increased to 30 percent by a January 1995 rating 
decision.  

A July 1994 VA progress note stated that the veteran was 
continuing his fairly reclusive life while going to school, 
but rarely doing anything else.  He was noted to be highly 
aversive to people, generally mistrustful of others, and 
scanning for ways in which others will disappoint him or that 
their hypocritical behaviors will come to the fore.  
Depression was moderate but there appeared to be no suicidal 
or homicidal ideation.

A July 1994 VA examination report recited the veteran's 
complaints of being unsociable, anxious, depressed, and 
unmotivated.  Examination disclosed the veteran was oriented 
and had average intelligence.  The veteran had no memory 
deficits.  The veteran reported that he experience occasional 
auditory hallucinations.  The diagnosis included 
schizoaffective disorder, depressed type, with paranoid 
traits.  The veteran's functioning was described as fair.

An July 1994 letter from the Assistant Chief of the 
Psychology Service (who has been actively involved in the 
veteran's treatment) at the Hines VA Hospital explained that 
the veteran was having trouble maintaining personal 
relationships and employment because he had difficulties in 
relating to others.  The letter opined that the veteran was 
in need of VA's support in developing specific job skills. 

An August 1996 letter from the Assistant Chief of the 
Psychology Service at the Hines VA Hospital reiterated that 
the veteran was having trouble maintaining personal 
relationships and employment because he had difficulties in 
relating to others.  It was noted that the veteran had lost 
his job with the U.S. Postal Service, but had been working as 
a truck driver since 1995.  It was further observed that the 
veteran encountered profound feelings of mistrust and 
paranoia and retreated from others, living the life of a 
hermit.  The veteran was, however, able to pursue his 
education with a strong measure of success and had completed 
an Associate of Arts Degree.  It was noted, however, that the 
veteran had maintained his sobriety since 1989.

A November 1997 VA examination report stated that the veteran 
complained of hallucinations, lacking energy and feeling 
fatigued, sleeping poorly with sweating and fearfulness upon 
awakening, and a putting off of doing things.  Objectively, 
the veteran was noted to have frequent paranoid 
hallucinations and delusions, which acted to impair his 
judgment in dealing with people.  The veteran was also 
observed to be easily angered by others' stupidity, and 
therefore felt it necessary to isolate himself.  The 
veteran's ability to maintain his hygiene and other basic 
daily living activities were observed to be adequate, but 
there was occasional memory impairment, and frequent 
depression and anxiety.  The veteran stated that he did not 
trust the examiner.  The examiner found the veteran's 
competency to be capable, but opined that his psychiatric 
state, while not preventing him from working, severely 
limited the kind of employment he could engage in due to 
difficulties in interacting with others.  Moreover, he was 
noted to have severe social impairment, which did not allow 
for a social support network, even with family.  The 
diagnosis included schizoaffective disorder with depressive 
and paranoid features, and a Global Assessment of Functioning 
Score (GAF) of 40, which the examiner noted "represents a 
severe impairment in psychological and social functioning - 
and in some respects, the limited kinds of work available to 
someone who does not trust others and cannot get along well 
with others.  It also represents a major impairment in family 
relations and judgment."

VA progress notes for the period June 1996 to December 1998 
show continual therapy for the veteran's symptoms of 
schizoaffective disorder.  

A December 1998 letter to the RO from the Assistant Chief of 
the Psychology Service at the Hines VA hospital stated that 
the veteran's 

psychological functioning is quite fragile, 
irregular[,] and unpredictable[, as is] 
characteristic of others with his condition.  
Progress that he has made over a period of many 
months can be very quickly eroded.  Thus, I believe 
that progress he made earlier this year was quickly 
eroded by the loss of his job and the poor 
prospects of finding another job that pays a living 
wage.

The remaining evidence consists of the veteran's written 
statements, and his August 1994 hearing testimony.  These 
statements and testimony contend that the veteran does not 
associate with family or unrelated individuals, is isolated 
from the community, has trouble sleeping, and has difficulty 
with school and obtaining employment. 

Under the laws administered by the VA, disability evaluations 
are determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established, and an increase in 
the disability evaluation is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's schizoaffective disorder is rated under 
Diagnostic Code 9205.  The Board notes that by regulatory 
amendment effective November 7, 1996, substantive changes 
were made to the schedular criteria for evaluating 
psychiatric disorders.  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Consequently, the veteran's claim for a higher 
disability rating for schizoaffective disorder will be 
considered under the criteria in effect prior to, and after, 
November 7, 1996.

Prior to November 7, 1996, a 30 percent disability rating for 
schizoaffective disorder was for an assignment when there is 
definite impairment of social and industrial adaptability, 
and a 50 percent disability rating is for assignment when 
there is considerable social and industrial adaptability.  A 
70 percent disability rating is for assignment when there is 
severe social and industrial adaptability, and a 100 percent 
evaluation is warranted when there is active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to result in total social and industrial 
inadaptability.  See 38 C.F.R. § 4.132, Diagnostic Code 9205 
(1996).

Under the revised schedular criteria, a 30 percent disability 
rating is for assignment for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
when the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when the disorder is 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
occupational and social impairment, with disorientation; 
neglect of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting); inability to establish and maintain 
effective relationships.  Finally, a 100 percent disability 
rating is for assignment when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9205 
(1998).

Whether applying either the old or revised criteria, the 
Board concludes that a disability rating of 70 percent is 
warranted.  Although the medical evidence shows the veteran 
maintained personal hygiene, conversed normally, and was 
competent to go about the daily activities of living, the 
medical evidence clearly shows that the veteran is otherwise 
severely impaired in maintaining steady and gainful 
employment, as well as social relationships with family or 
friends.  These difficulties are caused by the veteran's 
symptoms of: paranoia; mistrust of, and anger towards, other 
people; self-imposed isolation; depression; anxiety; and 
sleep impairment.  As pointed out by the medical evidence, 
these factors are consistent with a GAF score of 40, 
representing major impairment in areas of life such as work, 
school, family relations, judgment, thinking, and mood, 
which, in turn, are consistent with the criteria for a 70 
percent disability rating. 

A 100 percent disability rating is not warranted, however, 
under either the old or new criteria, because the veteran is 
not shown to exhibit active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
result in total social and industrial inadaptability as 
contemplated under the old criteria.  He also is not shown to 
have total occupational and social impairment due to gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, memory loss for names of close relatives, own 
occupation, or own name.  Simply stated, most of the criteria 
set forth above for a 100 percent disability rating, under 
either the old or new criteria, have not been shown on 
examination or in treatment records.

In reaching this decision the Board has considered the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (1998) have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1991), including 
the provisions of 38 C.F.R. § 3.321(b)(1).  In the instant 
case, however, there has been no assertion or showing that 
the disability under consideration has caused marked 
interference with employment beyond that contemplated by a 70 
percent evaluation, necessitated frequent periods of 
hospitalization or otherwise renders impractible the 
application of the regular schedular standards.  In this 
regard the Board would note that during this appeal the 
veteran was noted to be employed, although not at all times, 
and that the examiner who performed the November 1997 VA 
examination indicated that while the veteran had a severely 
limited number of employment opportunities due to his 
psychiatric symptoms, he was not unemployable.  In the 
absence of relevant factors for an extraschedular evaluation, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing monetary 
awards, a disability rating of 70 percent for a 
schizoaffective disorder is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

